Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 7, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146452                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  ACORN INVESTMENT CO.,                                                                                               Justices
           Plaintiff-Appellant,
  v                                                                 SC: 146452
                                                                    COA: 306361
                                                                    Wayne CC: 07-726774-CZ
  MICHIGAN BASIC PROPERTY INSURANCE
  ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 27, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the Wayne Circuit Court judgment in this
  case amounted to a “verdict” that entitled the plaintiff to case evaluation sanctions under
  MCR 2.403(O)(2)(c). The parties may file supplemental briefs within 42 days of the date
  of this order, but they should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 7, 2013
           s0604
                                                                               Clerk